UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1226



DISAMODHA C. AMARASINGHE; NARLIE AMARASINGHE,

                Petitioners - Appellants,

          v.


COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.


On Appeal from the United States Tax Court.    (Tax Ct. No. 06-15883)


Submitted:   June 19, 2008                    Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Disamodha C. Amarasinghe, Narlie Amarasinghe, Appellants Pro Se.
Donald L. Korb, INTERNAL REVENUE SERVICE, Washington, D.C.; Teresa
Ellen McLaughlin, Patrick J. Urda, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Disamodha C. Amarasinghe and Narlie Amarasinghe appeal

from    the    tax   court’s   order   upholding   the   Commissioner’s

determination of a deficiency in the Amarasinghes’ income tax for

2002.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the tax court.

See Amarasinghe v. Comm’r. of Internal Revenue, Tax Ct. No. 06-

15883 (U.S.T.C. Nov. 9, 2007).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                  - 2 -